ORDER

PER CURIAM:
AND NOW, this 19th day of June, 1995, James G. Gembarosky having been suspended from the practice of law in the State of New York for a period of six months by Order of the Supreme Court of the State of New York, Appellate Division, Fourth Judicial Department, entered February 3, 1995; the said James G. Gembarosky having been directed on April 19, 1995, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that James G. Gembarosky is suspended from the practice of law in this Commonwealth for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
MONTEMURO, J., is sitting by designation.